Title: To Thomas Jefferson from Claude Alexandre Ruelle, 29 May 1808
From: Ruelle, Claude Alexandre
To: Jefferson, Thomas


                  
                     Monsieur
                     
                     Paris le 29 Mai 1808.
                  
                  Comme les Papiers publics ont annonçé que le terme de votre Présidence doit bientôt expirer, je me recommande de nouveau a vos bontés pour que vous veuilliés bien présenter au Congrès l hommage de ma Constitution, avant cette expiration.
                  C’est finalement un Dépôt authentique que je sollicite pour cet ouvrage, et que je vous supplie d’obtenir du Congres si, comme je m en flatte vous aves juge qu il merite d’être conserve.
                  J’ai observé asses attentivement, Monsieur, les circonstances politiques dans les quels vous vous êtes trouve, depuis quelque tems, pour n avoir pas été étonné que vous ne vous soyes pas occupe définitivement de mon travail, mais, quel que puisse être le parti a prendre par les Etats-Unis, a present qu ils sont enveloppes dans les querelles de L’Europe, j espere qu il ne pourra pas contrarier le voeu que j ai l’honneur de vous renouveler, quand il s accorde parfaitement avec les interêts du genre humain: quand aucune considération qui me soit personnelle n’y entre pour rien; enfin quand il s’agit de la découverte de la forme de gouvernement qu on cherche en vain depuis l origine des Societes politiques.
                  Agréés je vous prie une nouvelle assûrance de la haute et respectueuse Considération avec la quelle j’ai l honneur d’etre Monsieur Votre tres humble et tres obeissant Serviteur
                  
                     Ruelle
                     
                     Rue d’Argenteuil No. 38.
                  
                  
                     J’ai l honneur de vous adresser ci-joints, quelques changemens que j’ai faits à ma Constitution, depuis ma lettre du 30 Juillet dernier; quoi qu ils ne touchent pas au fond de l’ouvrage, mais simplement a la redaction de quelques articles, je desire neanmoins qu’ils vous parviennent.
                  
               